       Case 4:20-cr-00001 Document 1 Filed on 01/02/20 in TXSD Page 1 of 2
                                                                                      United States Courts
                                                                                    Southern District of T-::xas
                                                                                             FILED
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS                                JAN 02 2020
                                  HOUSTON DIVISION                                David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA                         §

v.
                                                 §
                                                 §
                                                              CRIMINALN02           0 CR 001
                                                 §            Count 1: 18 U.S.C. § 641
JAMES WALTER MEINEN,                             §
         Defendant.                              §


                                 CRIMINAL INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                       COUNT ONE
                     Theft of Government Property Greater than $1,000
                                     (18 u.s.c. § 641)

       From in or around December 2010, and continuously through in and around August 2017,

within the Southern District of Texas,

                                     JAMES WALTER MEINEN,

defendant herein, did steal, purloin, and knowingly convert to his own use and the use of another,

money of the United States of a value greater than $1,000, namely, monthly Social Security

benefits intended for the benefit of defendant's mother, who had passed away in November

2010, which funds defendant was not entitled to receive.

       In violation of Title 18, United States Code, Section 641.

                           NOTICE OF CRIMINAL FORFEITURE
                         (28 U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(C))

       Pursuant to Title 28, United States Code, Section 2461 (c) and Title 18, United States Code,

Section 981(a)(l)(C), the United States gives notice to the defendant,

                                     JAMES WALTER MEINEN,

that in the event of conviction of the offense charged in this Information, the United States intends



                                                 1
       Case 4:20-cr-00001 Document 1 Filed on 01/02/20 in TXSD Page 2 of 2


to seek forfeiture of all property, real or personal, which constitutes or is derived from proceeds

traceable to such offense.

                             Money Judgment and Substitute Assets

        The United States may seek imposition of a money judgment against the defendant.          In

the event that a condition listed in Title 21, United States Code, Section 853(p) exists, the United

States will seek to forfeit any other property of the defendant in substitution up to the total value

of the property subject to forfeiture.


                                                      RYAN K. PATRICK
                                                      United States Attorney


                                              By:    ~:C~
                                                      Benjamin C. Sandel
                                                      Special Assistant United States Attorney
                                                      713-567-9726




                                                 2
